Citation Nr: 1402815	
Decision Date: 01/23/14    Archive Date: 01/31/14

DOCKET NO.  12-17 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Stacey-Rae Simcox, Attorney at Law


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to February 1976. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and June 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In October 2012, the RO increased the Veteran's disability rating for PTSD to 50 percent effective June 30, 2010.  The Veteran appealed these rating determinations.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, but not total occupational and social impairment. 


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD of 70 percent, but no higher, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

This appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated.  Additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. at 112.  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  The duty to assist has also been satisfied.  The Veteran's pertinent military service records, service treatment records and post-service VA medical records have been secured.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  The Veteran was afforded a VA examination in January 2011 for an initial evaluation of PTSD.  

The examination was performed by a competent medical professional and the examination report contained the findings needed to determine whether the rating for the service-connected psychiatric disorder should be increased.  The examination considered the Veteran's records, statements and reported history.  Further, the examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.   Accordingly, the Board finds that the January 2011 VA examination was an adequate basis on which to adjudicate the Veteran's claim for an initial increased rating for PTSD, and VA has satisfied its duty to assist the Veteran in this regard.  

II.  Increased Rating Claim

The Veteran seeks an increased initial evaluation for service-connected PTSD, contending that manifestations of that disability are more severe than presently evaluated and productive of a greater degree of impairment than is reflected by the schedular evaluation now assigned.  For the reasons that follow, the Board concludes that an increased rating of 70 percent, but no greater, is warranted.
  
Disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt as to the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the Veteran appealed the initial rating assigned for his PTSD, the entire body of evidence is for equal consideration.  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's service-connected PTSD is presently assigned a 50 percent disability rating under the Ratings Schedule.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  Ratings are assigned according to the manifestation of particular symptoms.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score ranging from 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record consists of service treatment records, both private and VA treatment records, as well as lay statements from the Veteran and his representative.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating.

The Veteran's personnel records reflect that he served in Vietnam and participated in Operation Frequent Wind, the evacuation of American civilians and Vietnamese from Saigon.

The Veteran's entrance and separation examination reports are silent for any mental health conditions.  However, an October 1975 entry in the Veteran's service treatment records show that he was treated for self-inflicted cuts to both of his wrists.  The examiner reported that the Veteran was alert, oriented, agreeable and exhibited rational thought processes.  Further, the examiner stated that the wrist wounds were superficial and the incident appeared to be a "plea for help" rather than a serious attempt at suicide.  The examiner characterized the event as an "acute severe reaction to situational stresses," according to the treatment record.

The Veteran was referred for a follow-up psychiatric consultation and was diagnosed with "personality disorder - reaction to situational stresses," according to an October 1975 service treatment record.  The Veteran reported attempting suicide once before while at home, complained of trouble coping with family problems, and stated that the suicide attempt was an impulsive decision.

VA records show that the Veteran reported to the emergency room requesting a psychiatric evaluation in September 2004.  He reported having increasing bouts of anger, mood swings, anxiety and insomnia for the past few months.  The Veteran stated he had been feeling irritable, snapping at family members, not getting along with his two teenage daughters and having occasional crying spells.  He also reported having a decreased interest in doing anything and a strained relationship with his wife.  He was diagnosed with depressive disorder not otherwise specified (NOS), and the examining doctor ruled out PTSD. 

The Veteran was subsequently diagnosed with PTSD in October 2004.  VA treatment records revealed that he complained of problems dealing with everyday life and communicating with his third wife.  His two prior marriages ended in divorce.  The Veteran reported hitting his wife 30 days prior to seeking mental health treatment and that it was "probably" the second time he had hit her.  The Veteran stated he had an upcoming court date to address a domestic violence charge.  He reported having problems dealing with crowds and nightmares, and that he stood up in bed screaming at his wife.  The Veteran, who was employed as an iron worker, stated that he recently changed jobs.  In his prior job he was in charge of a crew, but requested to be laid off.  He denied a history of substance abuse and reported that he recently stopped drinking alcohol.  The examining nurse practitioner noted that the Veteran's mood was worried and depressed, he exhibited a tearful affect, and the Veteran had some memory problems.  He denied any suicidal or homicidal plans or ideations.  In addition to PTSD, the Veteran was diagnosed with dysthymia and depression NOS.  He received a GAF score of 50.

In a January 2005 VA treatment record, the Veteran complained of peer relation problems at work and increased irritability.  Records show the Veteran reported his problems apparently improving one month later due to prescribed medication.

In October 2008, the Veteran was afforded a mental health consultation where he complained of worsening PTSD symptoms, in part, due to a recent separation from his wife and two recent suicides by a nephew and his daughter.  The Veteran reported panic attacks that occurred once a week.  The examiner noted that the Veteran had a history of alcohol abuse was charged with drunken driving one month ago following his nephew's suicide.  The Veteran exhibited an irritable, depressed and anxious mood that was congruent with his affect, he expressed feelings of hopelessness and appeared tense and guarded during the interview.  The resident examiner opined that the Veteran was at a moderate risk for suicide, but was not acutely dangerous to himself and assigned a GAF score of 60.  A second examiner, a staff psychologist, also noted the Veteran's suicidal ideations but opined that he presented a low risk of suicide.  The psychologist diagnosed the Veteran with PTSD and panic disorder and assigned a GAF score of 55.      

In December 2009, the Veteran was contacted via telephone by a VA addiction therapist in response to a referral from the Veteran's psychologist.  According to the VA treatment record, the Veteran had been engaging in extreme drinking behavior within the past several months, drinking about 10 to 12 mixed drinks per night.  He reported attending addiction therapy meetings but was unable to maintain any significant periods of sobriety.  He was subsequently admitted to a VA domiciliary care program in February 2010.

In February 2010, the Veteran was assessed with PTSD, dysthymia, depressive disorder and panic disorder, and was assigned a GAF score of 45.  The VA records note a number of problems associated with the Veteran's PTSD, including recurring and intrusive recollections of trauma, nightmares, diminished interest in pleasurable activities, feelings of estrangement and detachment from others, hypervigilance, an exaggerated startle response, social isolation and depression.  A VA addiction therapist noted that the Veteran has severe emotional problems related to his life and military experiences.  Another record from this same period noted that the Veteran's stepson was making payments on his home.

An April 2010 VA treatment record reflected that the Veteran was discharged from his residential substance abuse treatment program after relapsing on alcohol.  In VA records dated May 2010, the Veteran sought treatment after attempting to overdose on about 20 to 30 sleeping pills.  He was readmitted into the domiciliary care program but was again discharged for missing a bed check.  Later that same month, the Veteran was admitted to a VA hospital for inpatient psychiatric care for four days following his suicide attempt and was placed on observation checks every 15 minutes.  In a subsequent VA substance abuse treatment plan dated June 2010, the Veteran was noted to have a GAF score of 40 on admission to inpatient care, and was assigned a GAF score of 60 on discharge.  The next month, he began suicide group counseling sessions.

The Veteran was again referred for suicide prevention, according to a December 2010 VA treatment record.  He presented with a low mood but smiled occasionally.  The Veteran reported that his depression had begun to "set in" and he had been experiencing nightmares.  He reported suicidal ideations but claimed he "pushes them away."  The Veteran also reported that he stopped taking his psychotropic medications about two weeks ago due to experiencing pain in his stomach and began experiencing depression one week later. 

The Veteran was afforded a VA examination in January 2011.  He reported a history of violent behavior that included two arrests for assault and battery in domestic disputes.  He also reported six arrests for drunken driving, three past suicide attempts and current symptoms that include insomnia, nightmares, irritability, anxiety, anger, feelings of depression and isolation from others.  He described his relationship with his sisters and children as good, his relationship with his brother as poor, and his relationship with co-workers and his supervisors at work as fair.  He reported retiring as an iron worker due to chronic back and knee pain.  The examiner noted a restricted affect that the Veteran described as severe anger and rage which is directed, at times, against family members.  He stated that he avoids activities, places or people that arouse recollections of his time in service by staying at home and avoiding associating with anybody.  The Veteran reported a prior history of alcohol and drug abuse, but stated he had not consumed any substances for about the last six months.  

The examiner noted that the Veteran appeared to be a reliable historian, his appearance and hygiene were appropriate, his affect and mood showed anxiety throughout the interview, and exhibited a delusional history that included the Veteran stating his belief that some people are out to get him.  The examiner also noted that panic attacks and obsessive-compulsive behavior were absent, but intermittently, the Veteran was unable to perform activities of daily living.  He noted the Veteran exhibited mild memory loss such as forgetting names, directions or recent events.  Based on this examination, the Veteran was diagnosed with PTSD and alcohol abuse and was assigned a GAF score of 59.  The examiner opined that the Veteran did not need to seek any follow-up treatment and did not pose any threat of danger to himself or others.        

In a suicide risk management group session on February 2011, the Veteran stated becoming angry with his ex-wife over an incident with his daughter and expressed thoughts of harming her.  However, he denied having any active plans or any suicidal thoughts or plans.

The Veteran was assessed with PTSD, panic disorder, and depressive disorder NOS, according to a March 2011 VA outpatient treatment plan.  He was assessed as having a high suicide risk.  The Veteran reported having recurrent and intrusive recollections of nightmares and flashbacks to traumatic events.  He stated avoiding thinking of traumatic reminders, had diminished interest in pleasurable activities, impaired memory or recall of traumatic events, reported having a sense of a foreshortened future, feelings of detachment and had a restricted range of affect.  He complained of panic attacks, social isolation, sleep disturbances, impaired concentration and hypervigilance and an exaggerated startle response.  

In his July 2011 Notice of Disagreement, the Veteran maintained that he had panic attacks at least once or twice a week that, at times, cause him to go for days without bathing.  The Veteran also maintained that he sometimes goes weeks without doing his laundry and spends days at a time inside his home doing nothing.  In a statement dated August 2011, the Veteran's former employer stated that he was last employed in June 2009, was previously employed for about four and a half years, and was laid off for lack of work.  The Veteran maintained in his Notice of Disagreement that he was unable to work because of his PTSD, and sought to open a claim for TDIU. 
The Veteran was seen for a private psychological evaluation in April 2012.  According to the report, the Veteran appeared fatigued and was a poor historian, at times consulting his records or asking the evaluator to do so because he could not remember.  He also had difficulty maintaining concentration and attention, in part due to the interview being conducted in a room with only one entrance.  The Veteran expressed suicidal ideations, but denied any plans.  The examiner opined that given the Veteran's past history of suicide attempts, chronically low mood, recurring panic attacks and hopelessness for the future, he was at a moderate risk of suicide.  Among the Veteran's diagnoses were chronic PTSD, major depressive disorder that was severe without psychotic features, dysthymic disorder, and social phobia.  The examiner also noted that the Veteran met the criteria for a diagnosis of panic disorder with agoraphobia, but the diagnosis was not given because his symptoms were better explained by PTSD.  The examiner opined that his symptoms significantly interfere with his relationships and ability to perform daily activities, including basic tasks such as using the bathroom.  The examiner assigned a GAF score of 51.

In June 2012, the Veteran was denied application to the domiciliary PTSD program.  According to the VA record, the Veteran presented appropriate but not acute need for residential treatment of symptoms of his PTSD.  The Veteran was seen by a member of the PTSD clinical team in August 2012 for medical management.  According to a VA treatment record, he complained of nightmares, flashbacks, recurrent intrusive thoughts, social isolation, avoidance, depressed mood, relationship difficulties with others, insomnia, hypervigilance and exaggerated startle response.  The examiner noted that the Veteran continues to have chronic PTSD symptoms, his mood was fair, and he discussed his difficulties sleeping and nightmares that have worsened with medication.  He reported caring for his brother who recently suffered a stroke.  He did not express any current suicidal or homicidal ideations, psychotic symptoms or substance abuse.

In a December 2012 statement, the Veteran attributed his personality change to active military service, complained of frequent nightmares, and maintained that he has been divorced three times due to problems with anger, irritability, anxiety, depression, and paranoia.  He also described having a "tumultuous relationship" with his oldest daughter and frequent altercations at work because of problems controlling his anger.  He also stated that he stopped working because he could not deal with the irritability and anxiety work caused him.  He reported not being able to go into crowds because it elicited feelings of panic, and often does his shopping overnight to avoid being around people.  While the Veteran tries to keep a relationship with his daughters, he does not do so with friends.  Further, every day he reports experiencing panic, depression, hopelessness and irritability and that he cannot work because he cannot control these feelings.

Resolving all reasonable doubt in favor of the claimant, the Board finds that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.  The Veteran's symptoms include: depression; frequent sleep disturbances; nightmares; decreased interest and withdrawal from social activities; difficulty with concentration and memory; irritability; trouble controlling his anger; intrusive disturbing memories; and hyperarousal.  VA records reflect that the Veteran has been diagnosed with both panic and depressive disorders, and that he not only frequently reported suicidal thoughts and feelings of a foreshortened future, but he on at least two occasions attempted to take his own life.  The Veteran has been married and divorced three times, he has not worked since 2009 because of what he maintains is trouble controlling his PTSD symptoms, and he actively avoids any interactions with people outside of his close family, all of which are details reflecting an inability to establish and maintain both personal and work relationships.  The records show that at one point, the Veteran's stepson was making payments on the house they shared and that he now lives with his brother.  The private examiner's report also notes the Veteran's troubles with such basic tasks as using the bathroom, which reflects his inability to function independently.  The Veteran self-reports six drunken driving arrests, two arrests for assault, and the record confirms the Veteran was jailed on at least one occasion in September 2009.  Further, the history of the Veteran's assigned GAF scores reflect symptoms that have ranged from moderate to serious throughout the period on appeal.  The type and degree of the Veteran's symptoms rise to the level of such contemplated by the regulatory criteria warranting a 70 percent disability rating.  

However, the evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his PTSD.  As discussed above, while the Veteran has showed some memory problems, the record reflects that he is still able to recall many important details from his life.  Past examiners have noted some hallucinations in the Veteran's history, but the record does not reflect persistent symptoms.  The record does reflect some inability by the Veteran to maintain personal hygiene.  However, the Veteran has not shown disorientation to time or place, or memory loss for close relatives, his own occupation or own name, which would be symptoms that would support a 100 percent rating.  The Board finds that the severity of the Veteran's PTSD symptoms do not more closely reflect total occupational and social impairment warranting a 100 percent disability rating.

The Board has considered the statements of the Veteran as to the extent of his PTSD during the period of this appeal.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  While he is competent to report that his symptoms are worse, the training and experience of medical personnel makes the medical findings found in treatment notes and examinations more probative as to the extent of the disability.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).  

The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood, impaired memory; depression; anxiety; and difficulty in establishing and maintaining effective work and social relationships; i.e., the level of impairment contemplated in the assignment of a 70 percent rating for psychiatric disabilities.  See Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology has not been shown. 

The Board has also considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's PTSD warrants a 70 percent disability rating.  As discussed above, there is a higher rating available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

Consequently, the Board finds that the disability picture during the pendency of this appeal warrants an initial 70 percent schedular evaluation, but no more. 

The evidence in this case does not show that the Veteran has manifestations of his service-connected PTSD that are not contemplated by the rating criteria or such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria contemplate the Veteran's PTSD symptoms, as well as those which are not listed but cause a level of occupational and social impairment.  Therefore, a further analysis under Thun v. Peake, 22 Vet. App. 111 (2008) and referral for consideration of 38 C.F.R. § 3.321(b)(1) are not warranted. 


ORDER

Entitlement to an initial disability rating of 70 percent, but no higher, for PTSD is granted.


REMAND

A remand is necessary with regard to the Veteran's claim for a TDIU for the purpose of obtaining an adequate opinion regarding the impact of his service-connected disabilities on his employability.  Hence, the RO should arrange for the Veteran to undergo a mental disorders examination, by a VA psychiatrist or psychologist, at a VA medical facility.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may result in denial of the claim for a higher rating and the claim for TDIU (as these claims will be considered on the basis of the evidence of record.)  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file a copy of the notice of examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should also obtain and associate with the claims file any recent medical records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of any private medical care providers who treated the Veteran for any mental health issues.  After securing the necessary release, obtain these records, including all pertinent treatment records from the Hampton VAMC from October 2012 to the present. 

2.  Afford the Veteran an opportunity to provide financial records and earning records.  Inquire whether or not the Veteran is in receipt of Social Security Administration (SSA) disability benefits as the result of his service-connected PTSD.  If so, contact SSA and request a copy of the administrative decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.  Any attempts to obtain records that are ultimately unsuccessful, should be documented in the claims folder.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination.  The examiner is requested to provide an opinion as to whether the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation.

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to any impairment caused by non-service-connected disabilities.

The examiner must provide complete rationales for all conclusions reached. 

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then, readjudicate the Veteran's TDIU claim.  This readjudication should include consideration of the recently assigned 70 percent rating for PTSD.  If the claim is not granted to the Veteran's satisfaction, send him and his representative an SSOC that includes a summary of the evidence and discussion of all pertinent regulations.  The Veteran and his representative should be given an opportunity to respond to the SSOC before returning the claims file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


